Citation Nr: 1139159	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-14 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold weather injury to the right foot.

2.  Entitlement to service connection for a cardiovascular disorder, to include organic heart disease and chronic pericarditis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2009, the Board remanded these claims for additional development and adjudicative action.  Part of the additional development was to obtain service records from the Veteran's period of service in the Reserves, as the Veteran has reported he served in the Reserves.  In the June 2009 remand, the Board asked the RO to contact the appropriate agency to obtain the Veteran's official military personnel file for his period of active duty from 1968 to 1971 and for any additional period of service in whatever military component, to include Reserve service with the 421st Airdrop Supply Company, Fort Valley, and any other Reserve unit.  See Remand on page 9.  The Board also asked that service treatment records from any additional military service must be requested.  

In compliance with the Board's remand, in a September 2009 letter to the Veteran, the AMC asked the Veteran to please identify any additional period of military service after August 1971, to include in the Army Reserve, and asked the Veteran to provide a complete unit address for the 421st Airdrop Supply Company in Fort Valley, to include unit designation, street number/name (or P.O. box) city, state, and zip code (or APO).  See Letter on page 2.  While the Veteran has provided some information pertaining to the 421st Airdrop Supply Company, he has not provided all the information, such as a street number and name or P.O. Box.  He has, however, provided a city, state, and zip code.  The Board notes that the Veteran submitted a "buddy statement" from someone with whom he served, and this person provided a street name for their unit.  See March 2011 statement from CM.  An attempt to obtain records from this unit must be made, and the Veteran should assist VA in obtaining this information.

The AMC wrote three letters to the U.S. Army Human Resources Command in September 2009, January 2010, and May 2010, requesting that it furnish service records in its possession pertaining to the Veteran.  It asked that if the records were "destroyed or otherwise unavailable, a negative response is required."  No response was ever received from the U.S. Army Human Resources Command, which, as the AMC noted was "required."  The Board finds that the AMC did not complete the June 2009 remand instructions and that an additional attempt(s) to obtain these records must be made.  A web search showed that such facility had launched a toll-free phone number in January 2011, and thus if no response is received, the AMC should contact that facility at 1-888-ARMYHRC (1-888-276-9472).  There is also an e-mail address of askhrc.army@us.army.mil.  See http://www.army.mil/article/51116/U_S__Army_Human_Resources_Command_inaugurates_new_toll_free_number/ 

Additionally, when requesting the service treatment records from the National Personnel Records Center (NPRC), the AMC limited its request to treatment records from the Veteran's period of active duty from 1968 to 1971 (which the NPRC responded there were no other records).  In other words, the AMC did not ask the NPRC for the service treatment records for any additional period of service in whatever military component, to include Reserve service with the 421st Airdrop Supply Company, Fort Valley, and any other Reserve unit.  The Board finds that the AMC did not complete the June 2009 remand instructions.  

In the paragraphs below, the Board will request that the RO/AMC check with the Records Management Center (RMC), NPRC, the US Army Human Resources Command, and the Veteran's unit for any additional service treatment records from the Veteran's service in the Reserves.

Finally, the Board will request that the examiner who provided the October 2010 VA examination and the February 2011 addendum provide an additional addendum to the examination report.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to provide a complete unit address for the 421st Quartermaster Company, Airdrop Support, in Fort Valley, Georgia, to include street number and name (or P.O. box) city, state, and zip code (or APO).  Inform the Veteran that he told VA in August 2011 that he had gone to his unit and asked for a copy of the records, but that it informed him it no longer had his records.  See VA Form 21-0820, Report of General Information.  Thus, the Veteran must have contact information for his former Reserve unit.  The Veteran is asked to assist VA with obtaining the unit information so that VA knows whom to contact to obtain any additional service treatment records.  See 38 C.F.R. § 3.159(c)(2)(i) (2011) (claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from a federal agency, to include providing enough information to identify and locate the existing records).

2.  Once the Veteran provides the address, or, if the Veteran does not provide the address, the AMC should attempt to find the address of the Veteran's Reserve unit, the AMC should request the service treatment records from the Veteran's period of Reserve service from 1973 to 1977.  The AMC should continue to request these records in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) (2011).

3.  The AMC should contact the RMC, NPRC, and the U.S. Army Human Resources Command and ask each facility to provide copies of the service treatment records from the Veteran's period of reserve service from 1973 to 1977.  If no response is received from the U.S. Army Human Resources, the AMC should contact that facility at 1-888-ARMYHRC (1-888-276-9472) and/or askhrc.army@us.army.mil.  The AMC should continue to request these records from each of these facilities in compliance with the provisions of 38 C.F.R. § 3.159(c)(2) (2011).

4.  The RO should refer the claims file to the same examiner who provided the October 2010 VA examination and the February 2011 addendum.  The examiner is informed that he reviewed the claims file before and examined the Veteran and provided an October 2010 VA examination report and a February 2011 addendum.  The examiner is asked to review the claims file again.  If the examiner determines that a new examination is warranted, then an examination should be scheduled.  A summary of the facts is as follows:

* The Board is seeking your opinion on whether the Veteran has current residuals from being exposed to cold temperatures while he was stationed in Korea in 1969. 

* The Veteran served on active duty from September 1968 to August 1971.  The service treatment records are in a white envelope in Volume 2 of the claims file that has been labeled with "Service Treatment Records" on the left side.  The Board has put the service treatment records in chronological order.  Any service treatment record discussed below has a paperclip on it.  

* The service treatment records show the Veteran was seen on February 23, 1968 (although the date appears to be 1969), and the examiner wrote, "No evidence of cold injury."  There are no other service treatment records addressing exposure to cold temperatures.  A September 1970 service treatment record shows a finding that the Veteran had athlete's feet.  A July 1971 Report of Medical Examination shows that clinical evaluations of the feet and skin were normal.  In a Report of Medical History completed by the Veteran at that time, he checked, "No" for ever having or having then skin diseases, foot trouble, neuritis, or paralysis.  See item # 20.  He also denied having any other illness or injury other than those noted.  See item # 33.  In a Statement of Medical Condition, dated August 7, 1971, the Veteran stated there had been no change in his medical condition.

* A February 5, 2002, private medical record shows the Veteran reported suffering from a "frost bite type of injury many years ago in Korea and now has an abnormal nail on the right foot."  The examiner noted the nail was dark and discolored and that it looked like the nail initially died and had a secondary fungal infection.  A February 12, 2002, private medical record shows that the examiner removed a "very abnormal nail" from the Veteran's great and fifth toes.  He described the nails as "very friable and fragmented."  A February 19, 2002 record shows the Veteran was seen for follow up, and the examiner noted that the Veteran had an underlying fungal infection "there beside the initial frost bite injury."  A March 2002 record shows the examiner noted the fifth toe looked good but that the nail bed was still irregular on the great toe.  These records are in Volume 1 and have been tabbed in green with the applicable dates on the left.  The first record from this examiner was dated in 2000, and the first time the Veteran reported the frost bite was in 2002.

* In an April 2004 letter from Crystal Brown, M.D., she stated the Veteran had a history of an abnormal large fifth toenail.  She stated the large and fifth toenails were friable and fragmented and had been excised in 2002.  She noted the Veteran had a frostbite injury back in 1969-1970 and that the Veteran continued to have numbness and tingling in the right great toe since the frostbite.  This letter is in Volume 1 and has been tabbed in green with the applicable date on the left.

* At a September 2004 VA examination, the Veteran provided a description of what happened in service.  He stated he sustained a cold weather injury during guard duty in 1969 and that he was sent to the dispensary, where they allowed his feet to warm up.  The Veteran reported he had no tissue loss, and there were no invasive procedures.  He denied any further treatment since that time, but noted having toenails removed in 2002.  A physical examination was performed and the clinical findings are described in detail.  The examiner diagnosed subjective cold weather exposure and mild degenerative joint disease of the intertarsal joints of the right foot.  This examination report is in Volume 1 and has been tabbed in yellow on the left with the applicable date.

* VA treatment records show diagnoses of peripheral nerve disease and peripheral neuropathy.  A VA podiatrist has diagnosed peripheral neuropathy secondary to residual effect of cold injury.  VA medical records are tabbed in yellow throughout both volumes of the claims file.  The "Problem list" in the VA medical records shows notations of, "Suicide and self-inflicted injury by extremes of cold" and "Injury by extremes of cold, undetermined whether accidentally or purposefully inflicted."  The Board has no idea why those notations exist, as the Veteran has never claimed more cold exposure than that which he described occurred in Korea.  Additionally, the Veteran has consistently reported he sustained the cold injury during guard duty and not during a suicide attempt or anything that resembled an intentional act on the Veteran's part.  Thus, the VA examiner is asked to not accord any probative value to those notations.

* In an April 2008 letter from a VA podiatrist, he stated he had seen the Veteran since January 2006 for "chronic neuropathic foot pain or peripheral neuropathy" and that he felt it was "medically reasonable to suggest that his cold injury, which he sustained back in Korea ('69-'70), caused his peripheral neuropathy."  He added that cold injury or residuals of cold injury could cause peripheral neuropathy, nail changes, and skin peeling that can be chronic and long term.  This record is in Volume 1 and has been tabbed in yellow on the left with the applicable date.

* A different VA podiatrist has diagnosed the Veteran with neuritis secondary to cold injury.  These records are in both volumes and have been tabbed in yellow on the left side with the applicable dates.

* In an October 2010 VA examination report, you diagnosed the Veteran with mild hallux valgus and mild hypoesthesia in the great toe of the right foot.  This record is in Volume 2 and has been tabbed in yellow on the left with the applicable date.  

* In February 2011, VA requested that you provide an addendum as to whether any diagnosis was the result of an in-service cold injury.  You responded that you could not resolve this issue without resorting to mere speculation.  No rationale for the inability to provide an opinion without resorting to speculation was provided.  This record is in Volume 2 and has been tabbed in yellow on the left with the applicable date. 

* The Board concedes that the Veteran's right foot was exposed to cold temperatures while in service.  
While the Board has provided relevant facts in this case, it requests that you review the entire claims file before answering the following question:

Is it at least as likely as not, i.e., is there a 50/50 probability or higher, that the Veteran developed a right foot disability from being exposed to cold temperatures in service?  If so, please provide the diagnosis or diagnosis.  The Board requests that you clearly outline the rationale for your opinion (whether the opinion is positive or negative).  

If the requested medical opinion cannot be given without resorting to speculation, please state the reasons why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, a certain specialist's opinion, or other information needed to provide the requested opinion. 

5.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

